U.S. Government
           Case:property
                  4:15-cr-00049-CDP                Doc. #: 569-6 Filed: 06/03/19 Page: 1 of 21 PageID #: 3383
May not be used without
U.S. Government permission

                                     Case




      :
          :                               7
                       :



Product Body

   User Identifier:            1304677927
   Captured Start Time:        2014-06-13T13:46:04Z
   Captured End Time:          2014-06-13T14:02:04Z

    MiniFeedStories

     2014-06-13T13:58:29Z - Siki Ramiz Hodzic added a new photo to the album Mobile Uploads.

      Good thing that you finally got your hands on a rifle that isn’t small for you!!!


     2014-06-13T13:58:29Z - Siki Ramiz Hodzic added a new photo to the album Mobile Uploads.

      Photo Title: Good thing that you finally got your hands on a rifle that isn’t small for you!!!


     2014-06-13T14:00:01Z - Siki Ramiz Hodzic shared                             photo.




                                                                                                                13

                                                                                                                Page 1 of 1
                                                                                                           Trans 1963
U.S. Government
           Case:property
                  4:15-cr-00049-CDP        Doc. #: 569-6 Filed: 06/03/19 Page: 2 of 21 PageID #: 3384
May not be used without
U.S. Government permission

                               Case




                     :



Product Body


    2014-06-13T13:58:29Z Album Name: Mobile Uploads




   Metadata
        Field Name                        Content Value

    album name           Mobile Uploads



                                                                                                        Page 1 of 2
                                                                                                   Trans 1964
U.S. Government
           Case:property
                  4:15-cr-00049-CDP         Doc. #: 569-6 Filed: 06/03/19 Page: 3 of 21 PageID #: 3385
May not be used without
U.S. Government permission

                               Case
    album owner uid    1304677927

    id                 10202239747777510

    media retrieval
                       SUCCESS
    status
                       Good thing that you finally got your hands on a rifle
    title             that isn’t small for you!!!

    uploaded ip        66.87.114.122

    uploaded time      2014-06-13T13:58:29Z




                                                                                                         Page 2 of 2
                                                                                                    Trans 1965
U.S. Government
           Case:property
                  4:15-cr-00049-CDP               Doc. #: 569-6 Filed: 06/03/19 Page: 4 of 21 PageID #: 3386
May not be used without
U.S. Government permission

                                    Case




Product Body

   User Name (Identifier):    Siki Ramiz Hodzic ( 1304677927 )
   Captured Start Time:       2014-06-13T13:46:04Z
   Captured End Time:         2014-06-13T14:02:04Z

    Thread Id: id.252722621442544

     2014-06-13T13:46:13Z Abdullah Ramo Pazara (                               )
     Recipient(s): Siki Ramiz Hodzic ( 1304677927 ) - Read by user(s)

     Message Id: 1402667173327000000 Tag: app_id:350685531728

      What’s new, brother? Did you see how the unbelievers and the rest of the bandits are making an alliance? ALLAH IS THE
      GREATEST! MY FAITH GOES UP TO THE SKIES. THANK GOD!


     2014-06-13T13:47:54Z Siki Ramiz Hodzic ( 1304677927 )
     Recipient(s): Abdullah Ramo Pazara                              ) - Read by user(s)

     Message Id: 1402667274317000000 Tag: source:titan:m_touch

      Yes, I did see it. I follow it constantly. Well, that’s how it was from the start, but they hid it and now Allah is revealing their intrigues.


     2014-06-13T13:49:18Z Abdullah Ramo Pazara (                               )
     Recipient(s): Siki Ramiz Hodzic ( 1304677927 ) - Read by user(s)

     Message Id: 1402667358508000000 Tag: app_id:350685531728

      ALLAH IS THE GREATEST! I WOULD LIKE TO DIE 100 TIMES ON ALLAH’S PATH. BROTHER, MY TEARS ARE GUSHING
      FROM ALLAH’S GRACE. GLORY BE TO GOD!


     2014-06-13T13:50:03Z Siki Ramiz Hodzic ( 1304677927 )
     Recipient(s): Abdullah Ramo Pazara (                            ) - Read by user(s)

     Message Id: 1402667403411000000 Tag: source:titan:m_touch

      Thank God, brother.


     2014-06-13T13:50:20Z Siki Ramiz Hodzic ( 1304677927 )
     Recipient(s): Abdullah Ramo Pazara (                            ) - Read by user(s)

     Message Id: 1402667420563000000 Tag: source:titan:m_touch

      Allah will help the sincere ones.


     2014-06-13T13:50:40Z Siki Ramiz Hodzic ( 1304677927 )
     Recipient(s): Abdullah Ramo Pazara (                            ) - Read by user(s)



                                                                                                                                                Page 1 of 3
                                                                                                                                          Trans 1966
U.S. Government
           Case:property
                  4:15-cr-00049-CDP               Doc. #: 569-6 Filed: 06/03/19 Page: 5 of 21 PageID #: 3387
May not be used without
U.S. Government permission

                                    Case
     Message Id: 1402667440922000000 Tag: source:titan:m_touch

      Do you have boots?


     2014-06-13T13:52:17Z Abdullah Ramo Pazara (                             )
     Recipient(s): Siki Ramiz Hodzic ( 1304677927 ) - Read by user(s)

     Message Id: 1402667537441000000 Tag: app_id:350685531728

      I have, brother. Thank you. We have everything now, brother. ALLAH PROVIDED US WITH EVERYTHING, THANK GOD!


     2014-06-13T13:52:55Z Siki Ramiz Hodzic ( 1304677927 )
     Recipient(s): Abdullah Ramo Pazara (                            ) - Read by user(s)

     Message Id: 1402667575140000000 Tag: source:titan:m_touch

      Whose sniper is that?


     2014-06-13T13:53:21Z Abdullah Ramo Pazara                               )
     Recipient(s): Siki Ramiz Hodzic ( 1304677927 ) - Read by user(s)

     Message Id: 1402667601931000000 Tag: app_id:350685531728

                    . The Chechen brothers captured it, glory be to God.


     2014-06-13T13:53:37Z Siki Ramiz Hodzic ( 1304677927 )
     Recipient(s): Abdullah Ramo Pazara (                            ) - Read by user(s)

     Message Id: 1402667617848000000 Tag: source:titan:m_touch

      [It is] a good one.


     2014-06-13T13:53:57Z Abdullah Ramo Pazara (                             )
     Recipient(s): Siki Ramiz Hodzic ( 1304677927 ) - Read by user(s)

     Message Id: 1402667637153000000 Tag: app_id:350685531728

      Thank God.


     2014-06-13T13:54:05Z Siki Ramiz Hodzic ( 1304677927 )
     Recipient(s): Abdullah Ramo Pazara (                            ) - Read by user(s)

     Message Id: 1402667645633000000 Tag: source:titan:m_touch

      Where did they capture it? They did it in Iraq, didn’t they?


     2014-06-13T13:54:40Z Abdullah Ramo Pazara (                             )
     Recipient(s): Siki Ramiz Hodzic ( 1304677927 ) - Read by user(s)

     Message Id: 1402667680818000000 Tag: app_id:350685531728

      Here, from the FSA dogs.


     2014-06-13T13:56:00Z Siki Ramiz Hodzic ( 1304677927 )
     Recipient(s): Abdullah Ramo Pazara                              ) - Read by user(s)

     Message Id: 1402667760611000000 Tag: source:titan:m_touch



                                                                                                                   Page 2 of 3
                                                                                                               Trans 1967
U.S. Government
           Case:property
                  4:15-cr-00049-CDP               Doc. #: 569-6 Filed: 06/03/19 Page: 6 of 21 PageID #: 3388
May not be used without
U.S. Government permission

                                     Case                   Facility:1304677927 Product:9224170N

      It is a good one, thank God.


     2014-06-13T13:57:33Z Abdullah Ramo Pazara (
     Recipient(s): Siki Ramiz Hodzic ( 1304677927 ) - Read by user(s)

     Message Id: 1402667853472000000 Tag: app_id:350685531728

      Anti-aircraft machine gun bullets go into it.


     2014-06-13T13:58:55Z Siki Ramiz Hodzic ( 1304677927 )
     Recipient(s): Abdullah Ramo Pazara (                     ) - Read by user(s)

     Message Id: 1402667935891000000 Tag: app_id:350685531728

      Is it 14.5 or 14.7?




                                                                                                               Page 3 of 3
                                                                                                          Trans 1968
  U.S. Government
             Case:property
                    4:15-cr-00049-CDP                 Doc. #: 569-6 Filed: 06/03/19 Page: 7 of 21 PageID #: 3389
  May not be used without
  U.S. Government permission

                                           Case




 Product Body

       User Name (Identifier): Siki Ramiz Hodzic ( 1304677927 )
tCapturedStart Time:     2014-06-13T14:02:04Z
       Captured Start Time:    2014-06-13T14:02:04Z
       Captured End Time:          2014-06-13T14:18:04Z

        Thread Id: id.252722621442544

            2014-06-13T14:02:42Z Abdullah Ramo Pazara (                          )
            Recipient(s): Siki Ramiz Hodzic ( 1304677927 ) - Read by user(s)

            Message Id: 1402668162779000000 Tag: app_id:350685531728

             12.7


            2014-06-13T14:05:27Z Siki Ramiz Hodzic ( 1304677927 )
            Recipient(s): Abdullah Ramo Pazara (                        ) - Read by user(s)

            Message Id: 1402668327349000000 Tag: app_id:350685531728

             Our Browning automatic rifle was 12.7.


            2014-06-13T14:06:45Z Abdullah Ramo Pazara (                          )
            Recipient(s): Siki Ramiz Hodzic ( 1304677927 ) - Read by user(s)

            Message Id: 1402668405554000000 Tag: app_id:350685531728

             This one destroys, brother.


            2014-06-13T14:07:47Z Abdullah Ramo Pazara                            )
            Recipient(s): Siki Ramiz Hodzic ( 1304677927 ) - Read by user(s)

            Message Id: 1402668467092000000 Tag: app_id:350685531728

             Brother, I have boots, but it is warm now. A brother from Jazeera Mecca gave me a pair of Puma boots as a gift. They are good for silent
             liquidations, [they are] of a light weight, you know. D


            2014-06-13T14:08:38Z Siki Ramiz Hodzic ( 1304677927 )
            Recipient(s): Abdullah Ramo Pazara (                        ) - Read by user(s)

            Message Id: 1402668518818000000 Tag: app_id:350685531728

             Do you know how to make a quick and cheap silencer for quiet liquidations?


            2014-06-13T14:09:08Z Abdullah Ramo Pazara (                          )
            Recipient(s): Siki Ramiz Hodzic ( 1304677927 ) - Read by user(s)

            Message Id: 1402668548552000000 Tag: app_id:350685531728


                                                                                                                                             Page 1 of 2
                                                                                                                                       Trans 1969
U.S. Government
           Case:property
                  4:15-cr-00049-CDP               Doc. #: 569-6 Filed: 06/03/19 Page: 8 of 21 PageID #: 3390
May not be used without
U.S. Government permission

                                     Case

      We made them, but they could still be heard.


     2014-06-13T14:09:22Z Siki Ramiz Hodzic ( 1304677927 )
     Recipient(s): Abdullah Ramo Pazara (                             ) - Read by user(s)

     Message Id: 1402668562490000000 Tag: app_id:350685531728

      I will send you footwear and sneakers via                   .


     2014-06-13T14:10:17Z Siki Ramiz Hodzic ( 1304677927 )
     Recipient(s): Abdullah Ramo Pazara                               ) - Read by user(s)

     Message Id: 1402668617377000000 Tag: app_id:350685531728

      Brother, take a new fuel filter if you have it and let them make it, so it can be grafted to the rifle. There is no better than that.


     2014-06-13T14:10:43Z Abdullah Ramo Pazara (                               )
     Recipient(s): Siki Ramiz Hodzic ( 1304677927 ) - Read by user(s)

     Message Id: 1402668643781000000 Tag: app_id:350685531728

      They tried. It still makes a noise.


     2014-06-13T14:11:47Z Abdullah Ramo Pazara                                 )
     Recipient(s): Siki Ramiz Hodzic ( 1304677927 ) - Read by user(s)

     Message Id: 1402668707754000000 Tag: app_id:350685531728

       We have everything now, brother. ALLAH PROVIDED US WITH EVERYTHING, THANK GOD!


     2014-06-13T14:16:31Z Siki Ramiz Hodzic ( 1304677927 )
     Recipient(s): Abdullah Ramo Pazara (                             ) - Read by user(s)

     Message Id: 1402668991714000000 Tag: app_id:350685531728

      What size shoes do you wear?




                                                                                                                                                 Page 2 of 2
                                                                                                                                              Trans 1970
U.S. Government
           Case:property
                  4:15-cr-00049-CDP                 Doc. #: 569-6 Filed: 06/03/19 Page: 9 of 21 PageID #: 3391
May not be used without
U.S. Government permission

                                 Case




Product Body


    2014-06-16T09:16:02Z Album Name: Mobile Uploads ( 105537546211176 )




   Comments

    2014-06-17T14:00:42 -                       (                 )

    Bravo!


    2014-06-16T10:17:04 -                   (                 )

    Eh, sit down a little and try. Ha-ha.

   Metadata

               Field Name                            Content Value
    album id                                105537546211176

    album name                              Mobile Uploads




                                                                                                                 Page 1 of 1
                                                                                                            Trans 1982
U.S. Government
          Case:property
                4:15-cr-00049-CDP         Doc. #: 569-6 Filed: 06/03/19 Page: 10 of 21 PageID #: 3392
May not be used without
U.S. Government permission

                             Case                     Facility:100002647935197 Product:9250966N
    album owner uid                 100002647935197

    id                              599859640112295

    media retrieval status          SUCCESS

    uploaded ip                     141.105.164.153

    uploaded time                   2014-06-16T09:16:02Z




                                                                                                        Page 1 of 2
                                                                                                   Trans 1983
U.S. Government
          Case:property
                4:15-cr-00049-CDP             Doc. #: 569-6 Filed: 06/03/19 Page: 11 of 21 PageID #: 3393
May not be used without
U.S. Government permission

                                 Case




                             1




Product Body


    2014-06-16T09:16:02Z Album Name: Mobile Uploads ( 105537546211176 )




   Comments

    2014-06-18T08:13:37 -                     (                   )

    It looks like this Kalash[nikov] is small for him. He needs some sort of a machine gun against the renegades.

   Metadata
               Field Name                         Content Value

    album id                            105537546211176

    album name                          Mobile Uploads
    album owner uid                     100002647935197

    id                                  599859553445637

    media retrieval status              SUCCESS



                                                                                                                       Page 2 of 2
                                                                                                                    Trans 1984
U.S. Government
          Case:property
                4:15-cr-00049-CDP   Doc. #: 569-6 Filed: 06/03/19 Page: 12 of 21 PageID #: 3394
May not be used without
U.S. Government permission


    uploaded ip              141.1 05.164.153

    uploaded time            2014-06-16T09:16:02Z




                                                                                                  Page 1 of 2
                                                                                             Trans 1985
U.S. Government
          Case:property
                4:15-cr-00049-CDP        Doc. #: 569-6 Filed: 06/03/19 Page: 13 of 21 PageID #: 3395
May not be used without
U.S. Government permission

                             C




Product Body


    2014-06-16T09:16:01Z Album Name: Mobile Uploads ( 105537546211176 )




   Metadata
               Field Name                   Content Value

    album id                       105537546211176

    album name                     Mobile Uploads

    album owner uid                100002647935197

    id                             599859510112308

    media retrieval status         SUCCESS

    uploaded ip                    141.105.164.153

    uploaded time                  2014-06-16T09:16:01Z




                                                                                                       Page 1 of 2
                                                                                                  Trans 1986
U.S. Government
          Case:property
                4:15-cr-00049-CDP         Doc. #: 569-6 Filed: 06/03/19 Page: 14 of 21 PageID #: 3396
May not be used without
U.S. Government permission

                             Case




                         1




Product Body


    2014-06-16T06:20:34Z Album Name: Mobile Uploads ( 105537546211176 )




   Metadata
        Field Name                                            Content Value

    album id            105537546211176



                                                                                                        Page 1 of 1
                                                                                                   Trans 1987
U.S. Government
          Case:property
                4:15-cr-00049-CDP       Doc. #: 569-6 Filed: 06/03/19 Page: 15 of 21 PageID #: 3397
May not be used without
U.S. Government permission

                         Case
    album name        Mobile Uploads

    album owner uid   100002647935197

    id                599774946787431

    media retrieval
                      SUCCESS
    status

                      BOSNIAN MUJAHIDS OF SHAM GOT American HUMMERS from Mosul. THANK GOD!
    title

    uploaded ip       141.105.164.166

    uploaded time     2014-06-16T06:20:34Z




                                                                                                      Page 1 of 2
                                                                                                 Trans 1988
U.S. Government
          Case:property
                4:15-cr-00049-CDP         Doc. #: 569-6 Filed: 06/03/19 Page: 16 of 21 PageID #: 3398
May not be used without
U.S. Government permission

                             Case




                                         7




Product Body


    2014-06-16T06:16:53Z Album Name: Mobile Uploads ( 105537546211176 )




   Metadata
               Field Name                    Content Value
    album id                        105537546211176

    album name                      Mobile Uploads

    album owner uid                 100002647935197

    id                              599773926787533

    media retrieval status          SUCCESS

    uploaded ip                     141.105.164.153

    uploaded time                   2014-06-16T06:16:53Z




                                                                                                        Page 2 of 2
                                                                                                   Trans 1989
U.S. Government
          Case:property
                4:15-cr-00049-CDP   Doc. #: 569-6 Filed: 06/03/19 Page: 17 of 21 PageID #: 3399
May not be used without
U.S. Government permission

                        Case




                                                                                                  Page 1 of 2
                                                                                             Trans 1990
U.S. Government
          Case:property
                4:15-cr-00049-CDP        Doc. #: 569-6 Filed: 06/03/19 Page: 18 of 21 PageID #: 3400
May not be used without
U.S. Government permission

                           Case




Product Body


    2014-06-16T06:16:53Z Album Name: Mobile Uploads ( 105537546211176 )




   Comments

    2014-06-16T08:55:21 - Yahya AbuAyesha Mudzahid (                )

    Bravo!


                                                                                                       Page 2 of 2
                                                                                                  Trans 1991
U.S. Government
          Case:property
                4:15-cr-00049-CDP           Doc. #: 569-6 Filed: 06/03/19 Page: 19 of 21 PageID #: 3401
May not be used without
U.S. Government permission

                              Case


    2014-06-16T07:23:11 -                          (                   )

    Well done! I also want to drive one Omer (Hummer). :D


    2014-06-16T06:28:52 -                      (                   )

    Well done!

   Metadata
               Field Name                          Content Value

    album id                          105537546211176

    album name                        Mobile Uploads

    album owner uid                   100002647935197

    id                                599773860120873

    media retrieval status            SUCCESS
    uploaded ip                       141.105.164.153

    uploaded time                     2014-06-16T06:16:53Z




                                                                                                          Page 1 of 2
                                                                                                     Trans 1992
Case: 4:15-cr-00049-CDP Doc. #: 569-6 Filed: 06/03/19 Page: 20 of 21 PageID #: 3402
U.S. Government
          Case:property
                4:15-cr-00049-CDP             Doc. #: 569-6 Filed: 06/03/19 Page: 21 of 21 PageID #: 3403
May not be used without
U.S. Government permission

                               Case
     User Agent: Mozilla/5.0 (Windows NT 6.1; WOW64; rv:30.0) Gecko/20100101 Firefox/30.0

      Login


   Status Updates

     2014-06-24T16:10:37Z - Mobile: false
    We are Terrorists, because Terror (intimidation of enemies) is a requirement described in ALLAH's book. Let the East and the West know,
    we are TERRORISTS, and they should fear us!!!! THE EXALTED ALLAH SAYS IN THE QURAN: “And against them prepare as many
    forces and horses as you can for battle to TERRORIZE Allah's and your enemies” (Sura Al-Anfal, verse 60) SUCH TERROR is described in
    ALLAH’S RELIGION. THANK GOD.

    Comments




                                                                                                                                   Page 1 of 2
                                                                                                                             Trans 2008
